Citation Nr: 0627203	
Decision Date: 08/29/06    Archive Date: 09/06/06

DOCKET NO.  00-13 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the lumbar strain disability.

2.  Entitlement to a temporary total rating for convalescence 
from the January 1999 and March 2000 left knee surgeries.

3.  Entitlement to non-service-connected disability benefits.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from July 1974 to July 1994.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

The issue of entitlement to non-service connected pension 
benefits is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The service-connected lumbosacral strain symptoms are 
characterized by pain on motion resulting in a restricted 
range of motion, and no current radiculopathy. 

2.  The appellant has not demonstrated ankylosis of the 
lumbar spine, moderate limitation of motion of the lumbar 
spine, moderate intervertebral disc syndrome or muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.

3.  The appellant has not demonstrated ankylosis of the 
thoracolumbar spine nor has she demonstrated forward flexion 
limited to 60 degrees or a combined range of motion of the 
thoracolumbar spine limited to 120 degrees.

4.  The appellant has not demonstrated muscle spasms or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour or kyphosis.

5.  The appellant sustained a left knee injury in June 1998 
that resulted in a tibial plateau fracture and torn ligaments 
necessitating reconstructive surgery in January 1999, and 
again in March 2000.

6.  Residuals of the tibial plateau fracture and complex 
ligamentous injury of the left knee, status post-surgery, are 
the result of an intercurrent injury and they are not due to 
the service-connected retropatellar pain syndrome of the left 
knee.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for the appellant's lumbar spine disability have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5289, 5292, 5293, 5295 (2002); Diagnostic Code 
5293 (2003); 38 C.F.R. §§ 5235-5243 (2005).

2.  The criteria for the award of a temporary total 
convalescence rating are not met.  38 U.S.C.A. §§ 1110, 1131, 
5102, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2005); 
38 C.F.R. § 4.30 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the veteran of evidence and 
information necessary to substantiate her claims and inform 
her whether she or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate her 
increased rating claim and her paragraph 30 benefits claim by 
correspondence dated in June 2005.  Those documents informed 
the veteran of VA's duty to assist and what kinds of evidence 
the RO would help obtain.  

In those letters, in the Statements of the Case (SOC) and in 
the Supplemental Statement of the Case (SSOC), the RO 
informed the appellant about what was needed to establish 
entitlement to an increased rating and to paragraph 30 
benefits.  Therefore, VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed, as "the appellant [was] provided the content-
complying notice to which [s]he [was] entitled."  Pelegrini 
v. Principi, 18 Vet. App. 112, 122 (2004).  

There is nothing about the evidence or any response to any 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002 & Supp. 2005) or the implementing 
regulations found at 38 C.F.R. § 3.159 (2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating a 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(c), (d)).  Here, the appellant was informed 
about the kind of evidence that was required and the kinds of 
assistance that VA would provide and she was supplied with 
the text of 38 C.F.R. § 3.159.  

The appellant was afforded a VA medical examination, as well 
as an opportunity for a personal hearing at the RO; she 
failed to report for that January 2000 hearing.  VA and 
private medical records were obtained and associated with the 
claims file.  The appellant did not provide any information 
to VA concerning available treatment records that she wanted 
the RO to obtain for her that were not obtained.  The 
appellant was given more than one year in which to submit 
evidence after the RO gave her notification of her rights 
under the pertinent statute and regulations.  Therefore, 
there is no duty to assist or notify that is unmet.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
The RO did advise the appellant of such information in 
correspondence dated in April 2006.  In addition, the entire 
period from the date of the appellant's claims until the 
present is under appellate review.  

The appellant was also provided with notice as to the 
clinical findings needed for higher evaluations for her 
claimed disability, as well as the assistance VA would 
provide.  Proceeding with this matter in its current 
procedural posture would not therefore inure to the 
appellant's prejudice.  

The appellant was provided with notice as to the medical 
evidence needed for increased evaluations, as well as the 
assistance VA would provide.  Therefore, there is no duty to 
assist that was unmet and the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).


The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The veteran prevails in either event.  
However, if the weight of the evidence is against the 
veteran's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


I.  Increased rating claim

The appellant contends that her service-connected low back 
disorder is more severe than is contemplated by the 
currently-assigned rating.  Having carefully considered the 
claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claim and the appeal will be denied.

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 4.3, 4.7.  In addition, 
the Board will consider the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 


In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a rating 
which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Pursuant to regulatory provisions, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Where 
there is x-ray evidence of arthritis and limitation of 
motion, but not to a compensable degree under the Code, a 10 
percent rating is for assignment for each major joint 
affected.  38 C.F.R. § 4.71, Diagnostic Codes 5003, 5010.  
The lumbar vertebrae are considered groups of minor joints 
ratable on a parity with major joints.  38 C.F.R. § 4.45.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part that becomes disabled on use must be regarded as 
seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The Court has held that diagnostic codes 
predicated on limitation of motion require consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. 
Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately, and then all ratings are to be 
combined pursuant to 38 C.F.R. § 4.25.  One exception to this 
general rule, however, is the anti-pyramiding provision of 
38 C.F.R. § 4.14, which states that evaluation of the "same 
disability" or the "same manifestation" under various 
diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 
259 (1994), the Court held that the described conditions in 
that case warranted 10 percent evaluations under three 
separate diagnostic codes, none of which had a rating 
criterion the same as another.  The Court held that the 
conditions were to be rated separately under 38 C.F.R. 
§ 4.25, unless they constituted the "same disability" or the 
"same manifestation" under 38 C.F.R. § 4.14.  Esteban, at 
261.  The critical element cited was "that none of the 
symptomatology for any one of those three conditions [was] 
duplicative of or overlapping with the symptomatology of the 
other two conditions."  Id. at 262.

The record indicates that the appellant's back symptoms have 
remained relatively constant throughout the rating period, 
and do not warrant the assignment of a disability evaluation 
greater than currently assigned.  Such is exemplified by VA 
outpatient treatment records reveals that the appellant was 
assessed with lower back pain/musculoskeletal pain in 
November 2000; there were physical findings of tenderness in 
the area of L2 to S1.  In January 2005, the appellant 
complained of low back pain and said that the pain was 
constant.  She denied specific radicular pain.  On physical 
examination, strength was 5/5 in her lower extremities.  The 
clinical assessment was back pain, no radicular symptoms.  
The private medical records in evidence do not mention 
lumbosacral strain complaints or findings.


More extensive review of the record supports a finding of 
continuing severity of the disorder, not warranting an 
increased disability rating.  The appellant underwent a VA 
spine examination in February 2001; she reported that her 
back pain had gotten worse over the years.  On physical 
examination, there was no tenderness to palpation.  Motor, 
sensory and deep tendon reflexes were intact bilaterally 
except the appellant complained of a subjective feeling of 
tingling in her left leg.  The appellant demonstrated 65 
degrees of forward flexion, 10 degrees of backward extension, 
30 degrees of right lateral movement, 40 degrees of left 
lateral movement and 25 degrees of right and left rotation.  
The appellant's motion appeared to be limited by back pain.  
Radiographic examination did not reveal any significant 
degenerative changes involving the lumbar spine.  The 
examiner rendered a diagnosis of lumbar sprain with no 
evidence of any degenerative disc changes on radiograph.

The regulations used to evaluate diseases and injuries of the 
spine have changed twice since the appellant submitted her 
claim for an increased rating in June 2000.  These changes 
became effective on September 23, 2002, and on September 26, 
2003.  See 38 C.F.R. § 4.71a (Diagnostic Codes 5285, 5286, 
5287, 5288, 5289, 5290, 5291, 5292, 5293, 5294, 5295) (2002); 
67 Fed. Reg. 54345 (Aug. 22, 2002) (codified at 38 C.F.R. 
§ 4.71a (Diagnostic Code 5293) (2003); 68 Fed. Reg. 51454-58 
(Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a (Diagnostic 
Codes 5235, 5236, 5237, 5238, 5239, 5240, 5241, 5242, 5243 
(2004))).

In June 2000, slight limitation of motion of the lumbar spine 
was rated 10 percent disabling and a 20 percent evaluation 
was warranted for moderate limitation of motion of the lumbar 
spine under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (1999).  
Under Diagnostic Code 5295, a 10 percent evaluation was 
warranted for a lumbosacral strain where there was 
characteristic pain on motion.  A 20 percent evaluation was 
warranted for a lumbosacral strain when there was muscle 
spasm on extreme forward bending, unilateral loss of lateral 
spine motion in a standing position.  Id.


A 40 percent evaluation was warranted for severe limitation 
of motion of the lumbar spine under Diagnostic Code 5292.  A 
40 percent evaluation was warranted for a severe lumbosacral 
strain with listing of the whole spine, marked limitation of 
forward bending in a standing position, positive 
Goldthwaite's sign, marked limitation of flexion in a 
standing position, loss of lateral motion with osteoarthritic 
changes or narrowing or irregularity of a joint space, or 
some of the above with abnormal mobility on forced motion 
under Diagnostic Code 5295.

A 40 percent evaluation was warranted for favorable ankylosis 
of the lumbar spine and a 50 percent evaluation was warranted 
for unfavorable ankylosis of the lumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5289 (1994).

In February 2001, the appellant's lumbar spine disability was 
manifested by a negative right straight leg raise, normal 
strength, a slightly decreased range of motion, pain and no 
radiographic evidence of significant degenerative changes.  
There was no medical evidence of ankylosis of the lumbar 
spine, moderate limitation of motion of the lumbar spine or 
occasional incapacitating exacerbations.  Such orthopedic 
findings would therefore warrant a 10 percent evaluation 
under Diagnostic Codes 5003, 5292 or 5295, but not more.  

Effective from September 23, 2002, the criteria for rating 
intervertebral disc syndrome were changed.  67 Fed. Reg. 
54345-554349 (Aug. 22, 2002).  These changes are not 
applicable in this case as the appellant has not been 
diagnosed with intervertebral disc syndrome.

The enumerated criteria for back disabilities set forth in 
VA's Schedule were changed, effective September 26, 2003.  68 
Fed. Reg. 51,454 (August 27, 2003).  (The appellant was 
notified of these new criteria in the March 2006 Supplemental 
Statement of the Case).  This change revised the spine 
criteria to "ensure that it uses current medical terminology 
and unambiguous criteria, and [to ensure] that it reflects 
medical advances that have occurred since the last review."  
It addition to renumbering the Diagnostic Codes, it also 
provides a new "General Rating Formula for Diseases and 
Injuries of the Spine," under which it is contemplated that 
all spine disabilities will be evaluated.  (Intervertebral 
disc syndrome will be rated under the general rating formula 
for the spine or under a formula for disc syndrome based on 
incapacitating episodes.)  Id.

Effective September 26, 2003, the diagnostic codes for rating 
diseases and injuries of the spine were re-designated as 
Diagnostic Codes 5235 to 5243 (for, respectively, vertebral 
fracture or dislocation; sacroiliac injury and weakness; 
lumbosacral or cervical strain; spinal stenosis; 
spondylolisthesis or segmental instability; ankylosing 
spondylitis; spinal fusion; degenerative arthritis of the 
spine; and intervertebral disc syndrome).  With or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, the following apply: a 10 
percent evaluation is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or 
combined ranged of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or vertebral body 
fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees, or forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees, or the combined range of 
motion of the cervical spine not greater than 170 degrees, or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

A 30 percent evaluation is warranted for forward flexion of 
the cervical spine to 15 degrees or less, or favorable 
ankylosis of the entire cervical spine.  A 40 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation is 
warranted for unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are to be 
rated separately.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 
to 5243, Note (1).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2). 

An evaluation in excess of 10 percent is not appropriate 
pursuant to the current rating criteria because the clinical 
evidence of record does not show overall limitation of motion 
of the thoracolumbar spine that is less than 195 degrees.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  
Specifically, while the medical evidence of record shows that 
the appellant's range of thoracolumbar spine motion is 
restricted, the restriction of her range of motion is not 
commensurate with the next higher rating.  In the absence of 
further limitation of motion as enumerated above or ankylosis 
of any portion of the spine, an evaluation in excess of 10 
percent is not warranted.

Additionally, the medical evidence does not show that the 
appellant's service-connected lumbar strain causes any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment in order to 
warrant a separate rating.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243, Note (1).  During the February 2001 VA 
examination, no findings of neurological deficits were made.  
The clinical evidence of record does not show that the 
appellant's service-connected lumbar strain disability 
includes any objective neurologic abnormalities.



Another factor to consider is the degree of pain experienced 
by the claimant.  With increasing levels of pain, 
concomitantly increasing degrees of muscle spasm, weakness, 
atrophy, inability to function, and the like, are expected.  
38 C.F.R. §§ 4.40, 4.45, 4.59.  The appellant has described 
her subjective complaints of worsening pain, and objective 
medical evidence has indicated the existence of pain on 
motion.

Examining the evidence summarized above, and giving due 
consideration to the provisions under 38 C.F.R. § 4.59, as 
well as due consideration to the provisions of 38 C.F.R. 
§§ 4.7, 4.10 and 4.40, the medical evidence of record shows 
that the appellant's orthopedic lumbar symptomatology does 
not approximate the schedular criteria for an evaluation of 
20 percent.  The pain and functional limitations caused by 
the lumbar spine disorder are contemplated in the evaluation 
for the orthopedic symptomatology of the lumbar spine that is 
represented by the current 10 percent rating. 

The Board has also considered rating the appellant's service-
connected disability under a different or additional 
Diagnostic Code. The assignment of a particular Diagnostic 
Code is "completely dependent on the facts of a particular 
case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993). One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology. Any change 
in a Diagnostic Code by a VA adjudicator must be specifically 
explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

Were additional ratings to be assigned, such action would 
violate the provisions of 38 C.F.R. § 4.14, which prohibit 
the pyramiding.  The codes in question all contemplate 
limitations due to pain, orthopedic and neurologic, of the 
low back.  There is no "entirely different function" 
affected by neurologic versus orthopedic findings that would 
warrant a separate evaluation.  See 38 C.F.R. § 4.55; Esteban 
v. Brown, 6 Vet. App. 259 (1994).  The pain and functional 
limitations caused by the low back disorder are contemplated 
in the 10 percent rating that has been assigned.  Thus, 
38 C.F.R. § 4.40, et seq. do not provide basis for the 
assigning of a separate disability rating.

In reaching its conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
since the preponderance of the evidence is against the 
appellant's claim, the benefit-of-the-doubt doctrine is 
inapplicable.  See Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).

Notwithstanding the above discussion, a rating in excess of 
the assigned schedular evaluation for the lumbar spine 
disability may be granted when it is demonstrated that the 
particular disability presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1).

The Board finds no evidence that the appellant's service-
connected lumbar spine disability addressed above has 
presented such an unusual or exceptional disability picture 
at any time as to require consideration of an extraschedular 
evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b).  The schedular rating criteria are designed to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.

The Board finds that there is no evidence that the schedular 
evaluation in this case is inadequate.  As discussed above, 
there are higher ratings for lumbar spine disabilities, but 
the required manifestations have not been shown in this case.  
The Board further finds that no evidence has been presented 
suggesting an exceptional disability picture in this case.  
The appellant has not required any hospitalization for her 
service-connected lumbar spine disability, and she has not 
demonstrated marked interference with employment due to that 
disability.  

There is no objective evidence of any symptoms due to the 
service-connected lumbar spine disability that are not 
contemplated by the rating criteria.  
Consequently, the Board concludes that referral of this case 
for consideration of the assignment of extraschedular ratings 
is not warranted.  See Floyd v. Brown, 8 Vet. App. 88, 96 
(1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  
(When evaluating an rating claim, it is well established that 
the Board may affirm an RO's conclusion that a claim does not 
meet the criteria for submission for an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1), or may reach such a 
conclusion on its own.)


II.  Temporary total rating claim

The veteran contends that a temporary total rating under 
38 C.F.R. § 4.30 is warranted for convalescence associated 
with her left knee surgery in January 1999, and March 2000.  
Temporary total ratings are to be assigned under 38 C.F.R. 
§ 4.30 if treatment of a service-connected disability 
resulted in: (1) surgery necessitating at least one month of 
convalescence; (2) surgery with severe post-operative 
residuals such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization of one 
major joint or more, application of a body cast, or the 
necessity of house confinement, continued use of a wheelchair 
or crutches (regular weight-bearing prohibited); or (3) 
immobilization by cast, without surgery, of one major joint 
or more.  38 C.F.R. § 4.30(a).

Treatment of a service-connected disability is a prerequisite 
to entitlement to these convalescent benefits.  However, a 
careful review of the record shows that the period of 
convalescence following the January 1999 hospitalization for 
left knee surgery, as well as the subsequent March 2000 
surgery, was for the purpose of treating a nonservice-
connected disability, the result of a non-service connected 
incident, and the appeal will therefore be denied.  

The appellant contends that her residuals from the June 1998 
left knee tibial plateau fracture and complex ligamentous 
injury are traceable to her service-connected retropatellar 
pain syndrome.  She maintains that said injury in June 1998 
was caused when her knee gave way and she fell with resultant 
injury.  However, the evidence of record does not support 
this assertion.  
The medical evidence that is most contemporaneous with the 
June 1998 injury is an October 1998 evaluation report from a 
private orthopedic surgeon.  That report indicates that the 
appellant "sustained an injury to her left knee on 6-16-98 
when she caught her foot on a water meter while riding her 
son's motorcycle."  

There is no mention of injury caused by the knee giving way 
due to the retropatellar pain syndrome; this theory of 
causation is first mentioned in a July 2000 letter from a 
private doctor.  The doctor opines that the appellant's 
current left knee condition is related to the retropatellar 
pain syndrome.  However, it does not appear that this doctor 
was fully informed of the appellant's history in that he 
states the appellant was walking when her leg gave way 
leading to a hyperextension injury with subsequent tear of 
the posterior cruciate ligament and the posterior lateral 
knee.  The doctor does not even mention the fracture of the 
tibial plateau or how the described fall caused the tibial 
fracture.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992; Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

The Board's adjudicatory process includes the responsibility 
for determining the weight to be given to the evidence of 
record.  See Cathell v. Brown, 8 Vet. App. 539, 543 (1996); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995); Sanden v. 
Derwinski, 2 Vet. App. 97, 101 (1992).  The probative value 
of a medical opinion is generally based on the scope of the 
examination or review, as well as the relative merits of the 
expert's qualifications and analytical findings; the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  See 
Guerrieri v. Brown, 4 Vet. App. 467 (1993); Sklar v. Brown, 5 
Vet. App. 140 (1993).





The appellant has claimed that her June 1998 left knee injury 
was related to her service-connected retropatellar pain 
syndrome.  However, the appellant has presented her own 
statements regarding the development of her current left knee 
disorders being etiologically related to her service-
connected retropatellar pain syndrome.  However, her opinion 
is not competent medical evidence.  By "competent medical 
evidence" is meant in part that which is provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a).

The record does not show the appellant is a medical 
professional, with the training and expertise to provide 
clinical findings regarding the nature and extent of these 
disorders, or any relationship to her service-connected left 
knee disability.  Consequently, her statements are credible 
concerning her subjective complaints - but they do not 
constitute competent medical evidence for the purposes of 
showing the existence of a medical nexus between any current 
knee disorder and her service-connected retropatellar pain 
syndrome disability.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).  The 
same is true of the appellant's representative.

The Board finds that the July 2000 opinion from the private 
doctor is of no probative value, as the factual, as opposed 
to medical bases are not supported.  It is apparent that the 
physician's source of information was the appellant, but that 
he has a subjectively held belief in the appellant's 
credibility is not competent medical evidence.  

The explicit or implicit opinion of the physician that the 
appellant is truthful is not necessarily probative as to the 
facts of the account.  See Moreau v. Brown, 9 Vet. App. 389, 
395-396 (1996).  Moreover, while a physician is competent to 
render medical opinions, such competence does not extend to 
the factual underpinnings of the opinion.  See, e.g., Swann 
v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing 
that a medical opinion premised upon an unsubstantiated 
account is of no probative value, and does not serve to 
verify the occurrences described); Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993) (the Board is not bound to accept a 
physician's opinion when it is based exclusively on the 
recitations of a claimant); see also Jones (Stephen) v. West, 
12 Vet. App. 383 (1999); (where a veteran with service-
connected PTSD sought service connection for the residuals of 
a broken leg, sustained in a motorcycle accident.  His 
treating physician opined that "thrill seeking behavior," 
typical in PTSD patients, in part had caused the veteran's 
recklessness.  However, evidence was of record indicating 
that the veteran had told police officers and bystanders 
immediately after the accident that he had exercised care 
when riding his motorcycle, and that a car struck him as he 
was attempting to negotiate a turn.  The Court found the 
physician's opinion not sufficient to well-ground the claim 
under then applicable law, because although the veteran was 
competent to testify as to the sequence of events of the 
accident, the physician was not an eyewitness to the 
accident, so that any opinion regarding what actions or 
sequence of events caused the accident was outside the scope 
of his competence.  Id. at 386).    

However, the October 1998 private medical evaluation 
completely describes the various injuries and also describes 
a very specific chain of events.  Based on the totality of 
the evidence of record, including the reports of private 
medical doctors, the Board finds that the preponderance of 
the evidence indicates that the appellant's June 1998 left 
knee injury was related to an intercurrent cause unrelated to 
the service-connected retropatellar pain syndrome disability, 
namely catching of the appellant's foot while she was riding 
a motorcycle.

Therefore, because the residuals of the tibial plateau 
fracture and ligamentous injury of the left knee, status post 
surgery are not secondary to the service-connected 
retropatellar pain syndrome, but rather secondary to another 
non-service-connected intercurrent cause (motorcycle riding), 
the claim for temporary total rating benefits based on 
convalescence must be denied.





ORDER

An evaluation in excess of 10 percent for the lumbar spine 
disability is denied.

Entitlement to a temporary total rating for convalescence 
from January 1999 and March 2000 left knee surgery is denied.


REMAND

Nonservice-connected pension is a benefit payable by VA to a 
veteran of a period of war because of permanent and total 
disability. Income eligibility for pension, and the amount of 
any pension payable, is determined by subtracting the 
veteran's annual family countable income from the maximum 
annual pension rate applicable to the veteran's 
circumstances.  38 U.S.C.A. § 1521(a); Martin v. Brown, 7 
Vet. App. 196, 198 (1994).

One prerequisite to entitlement is that the veteran's income 
not exceed the applicable maximum pension rate specified in 
38 C.F.R. § 3.23.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. 
§ 3.3(a).  Pension benefits are paid at the maximum annual 
rate reduced by the amount of annual income received by the 
veteran.  38 U.S.C.A. § 1521(b); 38 C.F.R. §§ 3.3(a) (3) 
(vi), 3.23(a), (b), (d) (4).  The VA Manual M21-1, Part I, 
Appendix B indicates the maximum annual rate of non-service-
connected pension benefits for a veteran with varying numbers 
of dependents on a yearly basis.  See 38 C.F.R. § 3.23(a) 
(3).

In determining countable annual income for improved pension 
purposes, all payments of any kind or from any source 
(including salary, retirement or annuity payments, or similar 
income, which has been waived) shall be included except for 
listed exclusions.  See 38 U.S.C.A. § 1503(a); see also 
38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a).  For example, 
medical expenses in excess of five percent of the maximum 
annual pension rate, which have been paid, may be excluded 
from an individual's income for the same 12-month 
annualization period to the extent they were paid.  38 C.F.R. 
§ 3.272(g) (1) (iii).

The RO found that the appellant reported income in excess of 
the specified annual maximum rate.  As indicated, however, 
her annual income may be reduced by the amount of any 
eligible unreimbursed medical expenses.  A review of the 
evidence of record does not indicate that the appellant ever 
was notified that a veteran may exclude unreimbursed medical 
expenses that are in excess of five percent of the applicable 
maximum annual pension rate or rates for the veteran as in 
effect during each of the applicable 12-month annualization 
periods in which the medical expenses were paid.  38 C.F.R. 
§ 3.272(g) (2) (2005).  The duty to assist requires that the 
appellant be notified of such information.

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the AOJ via the Appeals Management Center (AMC), 
in Washington, D.C., for the following actions: 

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2005) and any other 
applicable legal precedent is completed.  
In particular, the RO should notify the 
veteran of the information and evidence 
yet needed to substantiate her pension 
claim and of what part of such evidence 
she should obtain, and what part the RO 
will yet attempt to obtain on her behalf, 
including VA records.  The appellant 
should also be told to provide any 
evidence in her possession pertinent to 
her pension claim.  38 C.F.R. § 3.159 
(2005).

2.  The AMC/RO should take such 
additional development action(s) as it 
deems proper with respect to the pension 
claim, including following all applicable 
regulations and directives implementing 
the provisions of the VCAA delineating 
VA's duties regarding notice and 
development, as well as all M21-1 
directives relating to the calculation of 
countable income and expenses.

3.  The AMC/RO should provide the veteran 
with another opportunity to submit 
evidence establishing the amount of any 
eligible medical expenses paid during 
each of the relevant 12-month 
annualization periods since the June 1999 
pension claim.  The veteran should be 
asked to provide copies of any receipts, 
canceled checks, or other evidence that 
could establish that such expenses were 
paid.

4.  After all appropriate development has 
been accomplished, the AMC/RO should 
again review the record, including any 
newly acquired evidence, and readjudicate 
the issue of the veteran's entitlement to 
non-service-connected pension benefits, 
to include the question of whether the 
veteran's income exceeded statutory 
limitations for non-service-connected 
pension benefits for each annualization 
period at issue since the claim was filed 
in May 1999.  The AMC/RO should clearly 
explain how it arrives at the allowable 
income level, the veteran's actual income 
level and total of unreimbursed medical 
expense figures that will be used to 
calculate the veteran's countable income 
for each of the 12-month annualization 
periods at issue.

5.  If any benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


